News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Announces Third Quarter Results Overview SASKATOON, SK, Nov. 9 /CNW Telbec/ - Claude Resources Inc. is a public Company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. It's major exploration property, the Madsen project, is located in Red Lake, Ontario, Canada. The Company also owns producing oil and natural gas assets. The Company's entire asset base is located in Canada. Claude Resources significantly increased gold production at the Seabee mine in the third quarter - 15,091 ounces were produced - a production level that is 35% above the Company's long-term quarterly average. This strong performance resulted from increasing grade and tonnes at the Seabee orebody combined with production from the Santoy 7 satellite orebody. Shaft dewatering at the Madsen project is continuing steadily and the exploration program is being accelerated. Third quarter results will continue to be negatively impacted by the appreciating Canadian dollar and ongoing cost challenges prevalent in the industry. Over the past five years, Claude's cash operating costs in US dollars per ounce have increased by over US $150 as a result of changes in foreign exchange rates. The increase in reserves, grade, production and gold price provide a solid platform for future growth. << Financial Highlights Three Three Nine Nine Months Months Months Months Ended Ended Ended Ended September September September September 30, 2007 30, 2006 30, 2007 30, 2006 Revenue ($ millions) 10.4 10.0 25.6 31.9 Net earnings (loss) ($ millions) (1.8) 0.0 (5.2) 6.8 Earnings (loss) per share ($) (0.02) 0.00 (0.06) 0.09 Cash from operations ($ millions)(x) 0.4 2.3 0.2 8.6 Cash from operations per share ($)(x) 0.00 0.03 0.00 0.12 Average realized gold price (US $/ounce) 689 627 657 600 Total cash operating costs (US $/ounce) 566 417 579 375 Working capital ($ millions) 7.5 3.3 7.5 3.3 (x) before net change in non-cash working capital MANAGEMENT'S DISCUSSION AND ANALYSIS This Management's Discussion and Analysis is a review of the financial condition of Claude Resources Inc. ("Claude" or the "Company") as at September 30, 2007 compared with December 31, 2006, and the results of operations for the three months and nine months ended September 30, 2007 compared with the corresponding period of 2006. It contains "forward looking statements" that are subject to risk factors set out in a cautionary note contained herein. This discussion is the responsibility of Management and the information within this Management Discussion and Analysis is current to November 8, 2007 (except as otherwise noted). The Board of Directors reviewed and approved the disclosure presented herein. This discussion should be read in conjunction with the Company's 2006 annual MD&A and 2006 annual audited Consolidated Financial Statements and Notes. All amounts are expressed in millions of Canadian dollars except where otherwise indicated. EXPLORATION Work at the Madsen area during the summer continued to drill test for high-grade gold mineralization along the hanging wall contact of the main ultramafic body at Russet Lake. In addition, two high priority areas of the property were prospected with a soil and rock chip sampling program, the Russet Lake ultramafic and the polymetallic area in the northwest part of the property. Operations continued on the dewatering of the Madsen shaft. The Company continued with definition and exploration drilling of the Santoy 8 mineralized zone. Surface mapping, prospecting and soil sampling programs were also carried out to test several high priority regional targets. All exploration programs were carried out under the direction of Qualified Person, Judy Stoeterau, P.Geo., Vice President of Exploration for Claude. Madsen Property On September 1, 2006, Claude regained control of its 100% owned Madsen gold project which comprises approximately 4,000 hectares (10,000 acres) in the prolific Red Lake area of northwestern Ontario. The property had been under an option agreement with Goldcorp Canada Ltd. During the third quarter, work on the Madsen property continued with a core drill program to test the Russet Lake ultramafic horizon for up-plunge extensions to the historic high grade Zone 8 lense at Madsen mine, mineralization similar to the Campbell/Red Lake high grade deposits. This deep, high grade mineralization at Madsen was discovered and mined between 1969 and 1974 on the 2200 to 2700 levels (1,100 to 1,200 metres depth).
